Citation Nr: 1712032	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2016 and June 2014, the Board remanded the claim for further development of the evidence.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2016 remand, the Board noted that the examiner did not address all of the Veteran's diabetes-related symptoms necessary for evaluation of the diabetes disability.  Particularly, the examiner did not address whether chronic diarrhea was likely a complication of diabetes.  The Board instructed that, following all requested development, "the AOJ should consider all of the evidence of record and readjudicate the issues on appeal."

Note One of Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Noncompensable complications are also considered part of the diabetic process under Diagnostic Code 7913.  Id.  

In August 2016, the Veteran was afforded a VA examination.  The Veteran underwent an examination for intestinal conditions, diabetes, and associated diabetic complications and conditions, which include bilateral upper and lower peripheral neuropathy, erectile dysfunction, and hypertension.  In October 2016, the examiner issued an addendum opinion regarding the Veteran's chronic diarrhea condition.  There, the examiner concluded that "[t]he condition claimed is less likely than not (50 percent probability) proximately due to or the result of the Veteran's service connected condition."  In the November 2016 supplemental statement of the case, the AOJ only adjudicated the issue of entitlement to an increased rating for diabetes mellitus type II in excess of 20 percent.  But, the AOJ did not separately evaluate the Veteran's compensable complications (bilateral upper and lower peripheral neuropathy) or consider whether a compensable evaluation should be assigned for erectile dysfunction or hypertension.  

The Board's May 2016 remand instruction to "readjudicate the issues on appeal" (emphasis added) intended for the AOJ to adjudicate the Veteran's diabetes claim, inclusive of all associated complications and conditions.  See id.  The Board's intent is clear because the Board only listed one issue on the title page, but it instructed the AOJ to adjudicate the issues on appeal.  Because the AOJ did not readjudicate the Veteran's diabetic complications and conditions, remand is required to ensure due process.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

Following the completion of any additionally indicated development, readjudicate the issues on appeal based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




